EXAMINER’S COMMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 06/21/2022.

The application has been amended as follows: 

Cancel Claims 1, 18-20
Add new Claim 21: A dental floss member comprising: 
a dental floss having a proximal end, a distal end, and a predetermined length; 
a first fixer disposed at the proximal end of the dental floss, the first fixer being spherical and having a thickness larger than that of the dental floss and configured to be fixed into a slot provided on a dental floss holder; and 
a second fixer disposed at the distal end of the dental floss, the second fixer comprising:
a top surface defining a proximal end of the second fixer, the top surface being planar,
an opposing arcuate bottom surface defining the distal end of the second fixer,
a front face extending between the top surface and the bottom surface, the front face being planar and having a groove or an arcuate protrusion disposed thereon, such that during use, the groove or arcuate protrusion is used to pull the dental floss,
a back face opposite the front face and extending between the top surface and the bottom surface, and
first and second side faces, each disposed between the front and back face, respectively, and extending between the top surface and the bottom surface, 
a first row of teeth protruding from the first side face and a second 
row of teeth protruding from the second side face;
wherein each tooth of the first row of teeth comprises:
	a first triangular face having a bottom edge coincident with the first side face and the front face, 
a second triangular face having a bottom edge coincident 
with the first side face and the back face,
	a first rectangular face extending between the first and second triangular faces, the first rectangular face being inclined and having a bottom edge coincident with the first side face, and an upper edge, 
a second rectangular face having a bottom edge coincident 
with the first side face and an upper edge coincident with the upper edge of the first rectangular face wherein the second rectangular face defines a proximal end of each tooth and the bottom edge of the first rectangular face defines a distal end of each tooth such that each first rectangular face is oriented in the same direction, and 
wherein each tooth of the second row of teeth comprises:
a first triangular face having a bottom edge coincident with the second side face and the front face, 
a second triangular face having a bottom edge coincident with the second side face and the back face,
a first rectangular face extending between the first and second triangular faces, the first rectangular face being inclined and having a bottom edge coincident with the second side face, and an upper edge,
a second rectangular face having a bottom edge coincident with the second side face and an upper edge coincident with the upper edge of the first rectangular face; 
the second rectangular face of each first tooth of the first and second rows of teeth extend continuously from the top surface such that the bottom edges of the first teeth are coincident with a respective edge of the top surface and a respective terminal edge of the first and second side surfaces,
wherein the first and second rows of teeth define a ratchet, and
wherein teeth of the first and second rows of teeth are configured to engage with corresponding teeth of a corresponding ratchet of a dental floss holder such that during use, the second fixer is pulled in a direction away from the top surface, such that the ratchet having, when engaged with a corresponding ratchet of the dental floss holder, a teeth structure that allows movement of the second fixer in the direction in which the dental floss member is pulled, and limits movement of the second fixer in the opposite direction, thereby providing a function of adjusting a tension of the dental floss by pulling the dental floss member using a single contact with the second fixer.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Claim 21 has not been rejected using the prior art of record because none of the references or reasonable combinations thereof could be found which disclose or suggest all the claimed features.  The closest prior art appears to be Barth (US5094256).  Barth discloses a dental floss member (29, Figure 14) comprising a dental floss (30, Figure 14) having a proximal end (bottom end, Figure 14), a distal end (top end, Figure 14), and a predetermined length (refer to Figure 14); a first fixer (31, Figure 14) disposed at the proximal end of the dental floss, the first fixer having a thickness larger than that of the dental floss (refer to Figure 14) and configured to be fixed into a slot provided on a dental floss holder (since the first fixer is larger than the floss, the first fixer can be inserted into a slot larger than the floss but smaller than the fixer); and a second fixer (34, Figure 14) disposed at the distal end of the dental floss, the second fixer comprising: a top surface (flat surface disposed at a bottom of the second fixer, refer to Figure 14) defining a proximal end of the second fixer, the top surface being planar (refer to Figure 14 wherein the top surface is depicted as being flat/planar), an opposing arcuate bottom surface (bulb at top of second fixer, refer to Figure 14) defining the distal end of the second fixer, a front face (portion of second fixer shown in Figure 14) extending between the top surface and the bottom surface, a back face (half of the second fixer opposite the front face) opposite the front face and extending between the top surface and the bottom surface.  
Barth does not disclose that the first fixer is spherical (i.e. a ball); rather, the first fixer comprises a half-sphere with a cylindrical bottom.  Barth also does not disclose that the front face is planar and has a groove or protrusion for pulling the second fixer; rather, Barth’s second fixer comprises a substantially cylindrically-shaped cross-section resulting in a rounded front face and back face.  Since Barth’s second fixer is substantially cylindrically shaped, Barth does not disclose first and second side faces or first and second rows of triangular teeth disposed on each of the first and second side faces, respectively, wherein each tooth of the first row comprises a first triangular face having a bottom edge coincident with the first side face and the front face, a second triangular face having a bottom edge coincident with the first side face and the back face, a first rectangular face extending between the first and second triangular faces, the first rectangular face being inclined and having a bottom edge coincident with the first side face, and an upper edge, a second rectangular face having a bottom edge coincident with the first side face and an upper edge coincident with the upper edge of the first rectangular face wherein the second rectangular face defines a proximal end of each tooth and the bottom edge of the first rectangular face defines a distal end of each tooth such that each first rectangular face is oriented in the same direction, nor does Barth disclose the claimed configuration for the second row of teeth on the second side face.  Thus, Barth does not disclose the claimed invention and no reasonable combination of prior art references which would result in the invention of claim 21 could be made. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772